USDC IN/ND case 3:21-cv-00321-RLM-MGG document 7 filed 09/07/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MANG Z. SUAN,

              Plaintiff,

                     v.                       CAUSE NO. 3:21-CV-321-RLM-MGG

 BRIAN HOLLIS,

              Defendant.

                                OPINION AND ORDER

      Mang Z. Suan, a prisoner without a lawyer, filed a complaint. ECF 1. The court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915A. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted).

      Mr. Suan alleges that on January 13, 2021, Mr. Brian Hollis came to the front

of Mr. Suan’s cell with legal mail. Mr. Hollis opened the legal mail and scanned it,

but he didn’t give it to Mr. Suan. Mr. Hollis claimed that he forgot the sign off sheet.

Mr. Suan asked Mr. Hollis why he opened his legal mail if he didn’t have the sign off

sheet. Mr. Hollis responded by stating that it wasn’t his job to pass the mail out, but
USDC IN/ND case 3:21-cv-00321-RLM-MGG document 7 filed 09/07/21 page 2 of 4


that he would “let very important people know and get you your legal mail later.”

ECF 1 at 2.

      An inmate has a general First Amendment right to send and receive mail, but

that right doesn’t preclude prison officials from examining the mail to ensure it does

not contain contraband. Wolff v. McDonnell, 418 U.S. 539, 576 (1974). An inmate’s

legal mail is entitled to greater protections because of the potential interference with

his right of access to the courts and his right to counsel. Rowe v. Shake, 196 F.3d 778,

782 (7th Cir. 1999). Mr. Suan hasn’t identified the nature of the mail at issue here,

and he hasn’t indicated when he received it. Mr. Suan’s complaint doesn’t suggest

that his right to counsel was infringed in any way. And the one-time opening of his

legal mail is insufficient to state a claim for being denied access to the courts, since

he doesn’t allege a detriment to any specific legal claim. See Lewis v. Casey, 518 U.S.

343, 351 (1996); Jones v. Walker, 358 Fed. App'x 708, 712 (7th Cir. 2009) (opening of

one piece of inmate’s legal mail was insufficient to state constitutional claim where it

did not adversely impact his ability to litigate a specific matter). These allegations

don’t state a claim upon which relief can be granted.

      Mr. Hollis also contends that Mr. Hollis did this on purpose because Mr. Suan

previously wrote a grievance against Mr. Hollis. To prevail on a First Amendment

retaliation claim, Mr. Suan “must show that (1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was at least

a motivating factor in the Defendants’ decision to take the retaliatory action.” Gomez




                                           2
USDC IN/ND case 3:21-cv-00321-RLM-MGG document 7 filed 09/07/21 page 3 of 4


v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks and citations omitted).

Mr. Suan alleges no facts suggesting a link between the grievance and the way Mr.

Hollis handled Mr. Suan’s legal mail on January 13, 2021. Furthermore, the behavior

Mr. Suan alleges Mr. Hollis exhibited wouldn’t likely deter future First Amendment

activity. The court can’t grant Mr. Suan leave to proceed on this claim.

      This complaint doesn’t state a claim for which relief can be granted. Mr. Suan

may file an amended complaint if he believes he can state a claim based on (and

consistent with) the events described in this complaint because “[t]he usual standard

in civil cases is to allow defective pleadings to be corrected, especially in early stages,

at least where amendment would not be futile.” Abu-Shawish v. United States, 898

F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, Mr. Suan needs to write

this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form

that is available from his law library. In the amended complaint, he should explain

in his own words what happened, when it happened, where it happened, who was

involved, and how he was personally injured, providing as much detail as possible.

After he properly completes that form addressing the issues raised in this order, he

needs to send it to the court.

      For these reasons, the court:

      (1) GRANTS Mang Z. Suan until October 7, 2021, to file an amended

complaint; and




                                            3
USDC IN/ND case 3:21-cv-00321-RLM-MGG document 7 filed 09/07/21 page 4 of 4


      (2) CAUTIONS Mang Z. Suan that, if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because

the current complaint does not state a claim for which relief can be granted.

      SO ORDERED on September 7, 2021


                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          4
